Title: From Alexander Hamilton to Oliver Wolcott, Junior, [20 November 1797]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



[New York, November 20, 1797]
Dr Sir

Give me leave to remind you of your promise to send me the documents and information which authenticate the situation of Mr. Beaumarchais as to the unaccounted for Million.

Allow me also to mention to you another point. I hear there is a plan among the Directors of the Bank to transfer the management of their concerns from the House of Cazenove to that of Baring. When the arrangement was originally upon the Tapis, I felt some preference to the House of Baring as of more known solidity. But after its having taken a different course I should regret a change unless upon grounds which I am persuaded do not exist—circumstances of insecurity in the conduct or affairs of the existing Agents. I verily believe they unite prudence & solidity. The change might, without cause, injure their credit and do them positive harm. It was one thing to have entrusted them in the first instance. It is another to recall that trust; which neither Justice nor the Reputation of the Bank will countenance but for valid reasons of change of Opinion. My friendship for Mr. Cazenove the Father corresponds with my sense of Propriety, to induce the wish that you may see fit to exert your influence in every proper way to prevent a change.
Yrs Affectly

A HNov 20. 1797
O Wolcott Junr Esq

